Citation Nr: 0826949	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  05-04 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for tendonitis and degenerative changes of the right 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1994 to 
July 1996.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  
That decision granted service connection and assigned a 
noncompensable (zero percent) rating for right knee 
tendonitis, effective June 6, 2002.  The veteran appealed 
that decision by requesting a compensable disability rating.  
After additional evidence was considered, the RO granted an 
increased rating to 10 percent for that award, effective 
October 2, 1998, the original date the RO received his 
petition to reopen his underlying claim for service 
connection.  

In his February 2005 substantive appeal (VA Form 9) the 
veteran requested a hearing before the Board at the RO.  
However, he failed to report for the hearing scheduled for 
December 2007.  He has not explained his absence or requested 
to reschedule the hearing.  Therefore, his hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2007).


FINDING OF FACT

The veteran right knee is stable, has motion from zero 
degrees of extension to 110 degrees of flexion, and does not 
markedly interfere with his ability to work as a correctional 
officer.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 
percent for the veteran's tendonitis and degenerative changes 
of the right knee.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.27, 4.71a, 
Diagnostic Codes 5003, 5024, 5260, 5261 (2007).  

REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the veteran's claim has been properly developed for 
appellate review.  The Board will then address the claim on 
its merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

Review of the claim file reveals compliance with the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. § 5100 et seq 
(West 2002 and Supp. 2007).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The duty to notify was 
accomplished by way of VCAA letters from the RO to the 
veteran dated in December 2003 and September 2004.  These 
letters effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) by:  (1) informing him of the 
information and evidence not of record that was necessary to 
substantiate his initial underlying service connection (since 
granted) and subsequent downstream claim; (2) informing him 
of the information and evidence VA would obtain; and (3) 
informing him of the information and evidence he was expected 
to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board acknowledges the RO did not provide pre-decisional 
VCAA notice that a downstream disability rating and an 
effective date will be assigned if service connection is 
granted, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  In this case, the veteran is 
challenging the initial rating assigned for his right knee 
disability following the grant of service connection.  In 
Dingess, and more recently in Goodwin v. Peake, No. 05-876, 
(U.S. Vet. App. May 19, 2008), the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Further, the veteran has not demonstrated that he 
has been prejudiced by defective VCAA notice.  Goodwin supra; 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Thus, as 
the veteran's claim for a higher initial disability rating, a 
downstream issue, was appealed directly from the initial 
grant of service connection for a right knee disability, no 
further notice under § 5103(a) is required.  So VA's duty to 
notify with respect to the right knee claim has been 
satisfied.

Here, although not required, to provide additional § 5103(a) 
notice concerning the downstream disability rating claims, 
the veteran nonetheless was provided information regarding 
what type of supporting evidence was needed.  Specifically, 
the January 2005 statement of the case (SOC) and November 
2005 supplemental SOC (SSOC) list the requirements for 
obtaining a higher initial disability rating for his service-
connected right knee disability, obviating the need for 
another VCAA notice letter or SSOC to address these same 
criteria.  It is reasonable to expect him to understand from 
the various letters from the RO what was needed to support 
his claims.  And of equal or even greater significance, he 
demonstrated actual knowledge of what was needed to support 
his claim, as reflected in his and his representative's 
statements and correspondence.  His representative's June 
2008 Informal Hearing Presentation even cited VA regulations 
and DeLuca factors specifically relevant to his higher 
initial rating claim.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records identified by the veteran.  The veteran also 
was provided two VA examinations to determine the nature and 
severity of his right knee disability.  These examinations 
appear adequate for rating purposes.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4); see also Caffrey v. Brown, 
6 Vet. App. 377 (1994).  His representative, however, 
contends that another VA compensation examination is 
warranted to provide a more current assessment of his 
disability, or to provide comparison with the March 2005 
examination already of record.  But the two recent VA 
examinations already provided to the veteran in October 2004 
and March 2005 do not show a significant worsening of the 
veteran's right knee disability.  Consequently, another VA 
examination to assess the severity of this disability is not 
required to decide this appeal.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA or Court.

II.  Merits of the Claim

The record shows that the veteran was treated for tendonitis 
of the right knee while on active duty.  A medical opinion 
was also submitted in January 2001 indicating that the 
veteran has patella tendonitis that was first diagnosed in 
service.  As a result, the April 2004 rating decision granted 
service connection for tendonitis of the right knee.  The RO 
eventually assigned a 10 percent rating, effective October 2, 
1998.  After X-rays revealed degenerative changes, the RO 
recharacterized the disability as tendonitis of the right 
knee with degenerative changes.  

The veteran appealed that decision with respect to the 
initial 10 percent rating for that award.  Therefore, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staging", with 
equal consideration for the entire body of evidence.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The RO assigned a 10 percent rating for the veteran's right 
knee disability under Diagnostic Code (DC) 5024, which 
provides that tenosynovitis is rated on limitation of motion 
of the effective parts or as degenerative arthritis.  38 
C.F.R. § 4.71a, DC 5024.  Degenerative arthritis is also 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, DCs 5003.

Limitation of flexion of the knee is rated in accordance with 
DC 5260.  This code provides that flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; flexion limited to 45 
degrees warrants a 10 percent rating; and flexion limited to 
60 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5261.

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against an initial rating higher than 10 percent for the 
veteran's right knee disability since the initial grant of 
service connection.  In particular, the two VA orthopedic 
examination reports provide highly probative evidence against 
the veteran's claim.  The October 2004 VA examination report 
notes that the veteran's right knee demonstrated full motion, 
with zero degrees of extension and 140 degrees flexion, both 
of which were without pain.  When examined by VA in March 
2005, his right knee demonstrated motion from zero degrees of 
extension to 110 degrees of flexion.  

It is important for the veteran to understand that these 
findings do not even meet the criteria for a compensable 
rating under DC 5260 or DC 5261.  However, it appears that a 
10 percent disability rating has been based on the veteran's 
complaints of pain as well as X-ray evidence of degenerative 
changes of the right knee.  Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991) (holding that a painful major joint or 
group of joints affected by degenerative arthritis, where the 
arthritis is established by X-ray, is deemed to be limited 
motion and entitled to a 10 percent rating, even though there 
is no actual limitation of motion).  

Simply stated, the veteran's pain is the basis for the 
currently assigned 10 percent rating.  Nevertheless, in light 
of the fact that the veteran's right knee has full extension 
and flexion greater than 45 degrees, there is simply no basis 
to assign a disability rating higher than 10 percent under 
the range-of-motion criteria.  In reaching this decision, the 
Board also notes that separate ratings are not warranted 
under DC 5260 and DC 5261, since his right knee has full 
extension of zero degrees.  See VAOPGCPREC 9-2004 (September 
17, 2004).  

The Board also finds that a disability rating higher than 10 
percent is not warranted on the basis of functional loss due 
to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  Since the 10 percent rating has been assigned based 
solely on the veteran's complaints of pain, a higher rating 
is not appropriate under these provisions.  In any event, the 
October 2004 VA examination report notes that the veteran's 
right knee had no pain on motion, while the March 2005 VA 
examination report notes that pain was present but only with 
flexion of 100 degrees or more.  As such, a disability rating 
higher than 10 percent is not warranted under 38 C.F.R. §§ 
4.40, 4.45, 4.59.

The Board also finds that a separate rating is not warranted 
for the veteran's right knee disability on the basis of 
subluxation or lateral instability.  The Board notes that 
where a veteran has a knee disability involving instability 
and arthritis, separate ratings may be assigned under DC 5003 
and DC 5257.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  
Under DC 5257, slight impairment of the knee, including 
recurrent subluxation or lateral instability, warrants a 10 
percent evaluation; moderate impairment of the knee warrants 
a 20 percent evaluation; and severe impairment of the knee 
warrants a 30 percent evaluation.  See 38 C.F.R. § 4.71a, DC 
5257 (2007).  But since both VA examination reports note that 
the veteran's right knee is stable, there is simply no basis 
to assign a separate rating under DC 5257.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against an initial 
disability rating higher than 10 percent for the veteran's 
right knee disability involving tendonitis and degenerative 
changes of the right knee, since the initial grant of service 
connection.  Fenderson, 12 Vet. App. 119.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the appeal 
is denied.

III.  Consideration of an Extraschedular Evaluation

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extraschedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds no evidence that the veteran's right knee disability 
has markedly interfered with his ability to work, meaning 
above and beyond that contemplated by his 10 percent 
schedular rating.  See 38 C.F.R. § 4.1.  The record shows 
that he works as a corrections officer, with no indication 
that his right knee disability has markedly interfered with 
his ability to perform his duties associated with that job.  
Indeed, the October 2004 VA examination report notes that 
this disability does not interfere with his job.  

There is also no evidence of any other exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest 
he is not adequately compensated for this disability by the 
regular rating schedule.  His evaluation and treatment has 
been primarily on an outpatient basis, not as an inpatient.  
Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment or 
frequent period of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).



ORDER

An initial disability rating higher than 10 percent for 
tendonitis and degenerative changes of the right knee is 
denied.  




____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


